Case 3:18-cv-00097-GEC Document 27-13 Filed 10/31/19 Page 1 of 3 Pageid#: 211




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 9
                       Case 3:18-cv-00097-GEC Document 27-13 Filed 10/31/19 Page 2 of 3 Pageid#: 212
To                    Kevin     Whyrickkwhyrickenvirotechservicescom
    From              Michelle       Mills

Sent                  20140716T1858300400
Importance                             Normal

Subject               Fwd      June 2014               Financials

Received                               20140716T1858300400

Kevin
We     tried     to   help him and           explain        what needs            to       be done               I   found the shop order                          that       he   did    incorrectly       that    was causing the balance in WIP
and then asked Debby      he could fix it
                                        if She told him how to fix   and                                                       it            I

                                                                                                                                                 just
                                                                                                                                                         asked her again                   Her response             is below  There is no reason for

him to accrue this and then reverse it    He is making this harder than                                                                     it   needs        to   be The shop                 order   in
                                                                                                                                                                                                             question   is   not cancelled           He needs         to

cancel the time reported and then cancel the shop order



This       is   Debbys response              to       my    email

I
    just   looked and nothing                has been         done yet                Michaels comment                              to    Kevin         is   incorrect             Shop Order 19092 was not cancelled     was started          It



with time reported              but never completed                    Is   it
                                                                                  necessary                 to       make an accrual                     for   the       $14K         Once he cancels the time and then cancels the

shop order             it   should   make the necessary                 entry              to   zero out the amount                              in   WIP          This would take place                    in   July




Michelle Mills


Controller




EnviroTech             Services       Inc
Phone 9703463900                       ext 112

Fax 9703463959
Email mmillsenvirotechservicescom

Positively           Impacting       Peoples Lives




Forwarded                               message
From Michael Donaldson <mdonaldsontraefuelscom>
Date Wed Jul 16 2014 at 239 PM

Subject              Re      June 2014                Financials

To         Kevin Whyrick <kwhyricki4envirotechservicescom>
Cc         Michelle          Mills    <mmillsenvirotechservicescom>




Kevin

    Debby researched                 the     WIP           problem and                it    was due                  to    Shop Order 19092 being canceled                                                       but the the time reported                prior to

the cancellation                     In order to
                                                            propose      closing                     the    GL             and Financials for June                                   2014        Im     asked the following question                           but

do you have any input                             I   have to send the Financials to Yolanda                                                            at    UMB             prepare a scorecard June 2014 Quarterly
Financials for the Investors                                etc     Please            let       me know


Thanks


Mike


Debby
Thank you very much


Ill
      go back         to    Shop Order 19092 and review                          it   just for            following            the       trail    for    understand


MichelleDebby                  Do we need              to   make some            sort           of   reversal             in   the reported                  time        in   the shop system           to       move the    dollars    out   of    WIP   to   flow

through         to    the General       Ledger         in
                                                             July 2014      as         of
                                                                                                today       71614                   so the balance                  in    WIP      will   be   $000         or   does a Accounting        Journal     entry
need       to   be    done     either    as an         accrual      and reversal                     to   move the              dollars          out     of   WIP        for   June which might correct                  itself   in   the shop system          in



July


Mike




                                                                                                                                                                                                                                   TRAEPR0D0009589
             Case 3:18-cv-00097-GEC Document 27-13 Filed 10/31/19 Page 3 of 3 Pageid#: 213


Michael   A   Donaldson

Controller



TraeFuels
1376 Fredericks Hall Road

Bumpass     VA   23024
Office    5401 2052440    Ext   102

Mobile    540 6423858
Fax      540 2052455
Email mdonaldsonatraefuelscom




                                                                                 TRAEPR0D0009590
